DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0074984 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 July 2020 and 03 June 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because the numbers and letters identifying the views are associated with brackets. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term KETJENBLACK™ (e.g., [0072]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5–9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a total thickness (B) of the inorganic coating layer on the at least one surface of the crosslinked polyolefin substrate." Claim 1, which claim 5 is directly dependent, recites the limitation "wherein the inorganic coating layer on the at least one surface of the crosslinked polyolefin substrate has a total thickness." It is unclear if "a total thickness" recited in claim 5 is further limiting "a total thickness" recited in claim 1.
Claim 5 recited the limitations "7 µm ≤ A ≤ 12 µm[,] 1 µm < B ≤ 8 µm[,] C ≤ 17 µm[,] A +2B ≤ C." It is unclear how C can be less than 8 µm. The minimum thickness of the separator must be at least 8 µm (i.e., 7 µm [Amin] + 1 µm [Bmin]).
Claim 6 recites the limitation "high dielectric inorganic particles." The term "high" is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "high dielectric inorganic particles" is indefinite.
Claim 7 is directly dependent from claim 6 and includes all the limitations of claim 6. Therefore, claim 7 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the polymer binder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the binder polymer."
Claim 9 recites the limitation "a phenolic-based compound comprising baicalin, luteolin, taxifolin, myricetin, quercetin, rutin, catechin, epigallocatechin gallate, butein, piceatannol, tannic acid, and pyrogallic acid." It is unclear if "a phenolic-based compound" comprises all of the compounds listed or at least one of the compounds listed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6–8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0033743 A1, hereinafter Lee).
Regarding claim 1, Lee discloses a separator for secondary batteries, comprising:
a crosslinked polyolefin substrate having a plurality of pores (see polyolefin microporous film, [0038]); and
an inorganic coating layer (see coating layer, [0052]) having internal pores formed on at least one surface of the crosslinked polyolefin substrate by immersion phase separation (see nonsolvent, [0056]),
wherein the inorganic coating layer on the at least one surface of the crosslinked polyolefin substrate has a total thickness greater than 1 μm ([0042], [0061]).
Lee discloses a thickness of the inorganic coating layer is 0.2 to 0.6 times (i.e., B/A) the thickness of the polyolefin microporous film (see coating layer, [0042]), which has a thickness (i.e., A) of 5 µm to 30 µm (see polyolefin microporous film, [0042]). The thickness of the inorganic coating layer (i.e., B) is 1 µm to 18 µm (i.e., B/A·A).
Regarding claim 6, Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the inorganic coating layer comprises a mixture of inorganic particles and a binder polymer (see mixture of organic and inorganic particles, [0052]), and
the inorganic particles are at least one of high dielectric inorganic particles having a dielectric constant of 5 or more, inorganic particles having piezoelectricity, or inorganic particles having lithium ion transfer ability (see inorganic particles, [0052]).
Regarding claim 7, Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the inorganic particles are at least one selected from the group consisting of Al2O3, SiO2, MgO, TiO2 and BaTiO3 (see oxide, [0052]).
Regarding claim 8, Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the polymer binder is at least one selected from the group consisting of polyvinylidene fluoride, polyvinylidene fluoride-hexafluoropropylene, polyvinyl pyrrolidone, polyacrylonitrile, polyvinylidene fluoride-trichloroethylene, polyvinylidene fluoride-chlorotrifluoroethylene, polymethyl methacrylate, polyvinyl acetate, ethylene-co-vinyl acetate copolymer, polyethylene oxide, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethyl pullulan, cyanoethyl polyvinyl alcohol, cyanoethyl cellulose, cyanoethyl sucrose, pullulan, carboxymethyl cellulose, acrylonitrile butadiene styrene copolymer, polyimide, polyacrylonitrile-styrene copolymer, gelatin, polyethylene glycol, polyethylene glycol dimethyl ether, ethylene-propylene-diene terpolymer, sulfonated EPDM, styrene butadiene rubber, tetrafluoroethylene, and fluoro rubber (see organic particles, [0052]).
Regarding claim 10, Lee discloses a secondary battery comprising a separator that comprises:
a crosslinked polyolefin substrate having a plurality of pores (see polyolefin microporous film, [0038]); and
an inorganic coating layer (see coating layer, [0052]) having internal pores formed on at least one surface of the crosslinked polyolefin substrate by immersion phase separation (see nonsolvent, [0056]),
wherein the inorganic coating layer on the at least one surface of the crosslinked polyolefin substrate has a total thickness greater than 1 μm ([0042], [0061]).
Lee discloses a thickness of the inorganic coating layer is 0.2 to 0.6 times (i.e., B/A) the thickness of the polyolefin microporous film (see coating layer, [0042]), which has a thickness (i.e., A) of 5 µm to 30 µm (see polyolefin microporous film, [0042]). The thickness of the inorganic coating layer (i.e., B) is 1 µm to 18 µm (i.e., B/A·A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0033743 A1) as applied to claim(s) 1 above, and further in view of Park et al. (US 2016/0126518 A1, hereinafter Park).
Regarding claims 2 and 3, Lee discloses all claim limitations set forth above, but does not explicitly disclose a separator for secondary batteries:
wherein the crosslinked polyolefin substrate is formed by a silane water crosslinking method; and
wherein the crosslinked polyolefin substrate has a cross-linking degree of 10% or more.
Park discloses a separator comprising a crosslinked polyolefin substrate formed by a silane water crosslinking method (see crosslinking step, [0064]); and wherein the crosslinked polyolefin substrate has a cross-linking degree of 10% or more (see degree of crosslinking, [0074]) to improve high temperature stability (see crosslinking, [0104]). Lee and Park are analogous art because they are directed to separators for secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the crosslinked polyolefin substrate of Lee with the silane water crosslinking method and cross-linking degree of Park in order to improve high temperature stability.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0033743 A1).
Regarding claim 4, Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the crosslinked polyolefin substrate has a meltdown temperature of 140° C or more and 200° C or less (see meltdown temperature, [0031]).
Although Lee does not explicitly disclose a range of 180° or more, Lee does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 5, Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein a thickness (A) of the crosslinked polyolefin substrate (see thickness, [0042]), a total thickness (B) of the inorganic coating layer on the at least one surface of the crosslinked polyolefin substrate (see thickness, [0061]), and a thickness (C) of the entire separator for secondary batteries satisfy the following relationship:
5 μm ≤ A ≤ 30 μm (see thickness, [0042]),
1 μm < B ≤ 18 μm (see thickness, [0061]),
C ≤ 66 μm ([0042], [0061]), and
A + 2B ≤ C ([0042], [0061]).
Lee discloses a thickness of the inorganic coating layer is 0.2 to 0.6 times (i.e., B/A) the thickness of the polyolefin microporous film (see coating layer, [0042]), which has a thickness (i.e., A) of 5 µm to 30 µm (see polyolefin microporous film, [0042]). The thickness of the inorganic coating layer (i.e., B) is 1 µm to 18 µm (i.e., B/A·A) and thickness of the entire separator is 7 µm to 66 µm.
Although Lee does not explicitly disclose the ranges of A, B, and C, Lee does disclose overlapping ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0033743 A1) as applied to claim(s) 1 above, and further in view of Pekala et al. (US 2016/0028067 A1, hereinafter Pekala.
Regarding claim 9, Lee discloses all claim limitations set forth above, but does not explicitly disclose a separator for secondary batteries:
wherein the binder polymer further comprise at least one selected from among a phenolic-based compound comprising baicalin, luteolin, taxifolin, myricetin, quercetin, rutin, catechin, epigallocatechin gallate, butein, piceatannol, tannic acid, and pyrogallic acid; amylose; amylopectin; xanthan gum; and an aqueous or non-aqueous polymer consisting of fatty acid system.
Pekala discloses a separator comprising an inorganic porous coating layer having a binder polymer further comprise at least one selected from among a phenolic-based compound comprising baicalin, luteolin, taxifolin, myricetin, quercetin, rutin, catechin, epigallocatechin gallate, butein, piceatannol, tannic acid, and pyrogallic acid; amylose; amylopectin; xanthan gum; and an aqueous or non-aqueous polymer consisting of fatty acid system to improve high temperature thermal stability (see small molecules, [0019]). Lee and Pekala are analogous art because they are directed to separators for secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add the binder polymer of Pekala to the binder polymer of Lee in order to improve high temperature thermal stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725